Citation Nr: 0928616	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 






INTRODUCTION

The Veteran served on active duty from April 1954 to June 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


REMAND

The Veteran contends that service connection is warranted for 
a back disability.  The Veteran's service treatment records 
show that he sustained a back injury in service when he fell 
off a ladder in June 1954.  

In a June 2006 back examination at a VA Medical Center, when 
the Veteran was diagnosed with lumbar spine degenerative 
changes and other problems of the back, a physician mentioned 
history of a "fall 40 years ago."  However, in an April 
1995 VA psychological examination, the Veteran reported a 
separate back injury in 1988.  

VA is obliged to provide a VA examination or obtain a medical 
opinion when: (1) there is competent evidence that the 
Veteran has a current disability, (2) there is evidence 
establishing that the Veteran suffered an injury in service, 
(3) the evidence indicates that the current disability or 
symptoms may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The evidence includes evidence of a current back injury, 
evidence that the Veteran suffered a back injury in service, 
and evidence that the injury may be associated with service.  
Additionally, there is insufficient medical evidence to make 
a decision because the claims folder contains ambiguous 
medical evidence regarding the etiology of the current 
condition.


The Board also finds that VA has not obtained all records 
identified by the Veteran as pertinent to his claim.  The 
Veterans Claims Assistance Act of 2000 requires that VA make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Moreover, records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA did not attempt to retrieve private medical records 
authorized and identified as pertinent by the Veteran before 
the authorizations expired.  In an August 2006 letter, VA 
notified the Veteran that his authorizations had expired and 
asked him to resubmit them and provide complete addresses.  
Subsequently, the Veteran submitted new authorization forms 
for VA medical facilities, but the evidence does not show 
that he resubmitted the private medical authorizations.  
However, in the June 2009 appellant brief, the Veteran and 
his representative contend that these records are relevant to 
his claim.  Because the claim must also be remanded for an 
etiology examination, the Board has determined that VA should 
attempt to obtain new authorizations from the Veteran and, if 
obtained, use reasonable efforts to find any authorized 
records. 

Additionally, although the file contains February 2007 notes 
of unavailability for records from VA Medical Centers in Fort 
Wayne, Indiana and Battle Creek, Michigan, the Veteran 
claimed in April 2007 that he spoke with representatives from 
both VA Medical Centers who told him that his records are 
available in archives.  VA should attempt to determine 
whether these records are available in archives, and if so, 
should include them in the claims file. 

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1. The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  The RO or the 
AMC should specifically seek records 
pertaining to the Veteran's treatment for 
a back disability at the VA Medical 
Center in Fort Wayne, Indiana, which may 
have been transferred to the VAMC in 
Battle Creek, Michigan, between 1959 and 
1970 and in 1993.  Additionally, the RO 
or the AMC should attempt to obtain new 
authorizations for private medical 
records pertaining to treatment for a 
back disability at the Park View Hospital 
in Fort Wayne and the Morristown Memorial 
Hospital in Morristown, New Jersey.  If 
the RO or the AMC is unsuccessful in its 
efforts to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.

2.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any back 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based on the examination results and the 
review of the claims folder, the examiner 
should provide an opinion as to the 
etiology of all current back disability.  
If a back disability is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such condition is etiologically 
related to the back contusion sustained 
by the Veteran in the fall in service.  
The rationale for each opinion expressed 
must also be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and provided an appropriate 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



